Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 26, 2015

                                      No. 04-15-00285-CV

                    IN THE INTEREST OF J.L., J.L. AND J.L., children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-00467
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
       After Appellant failed to pay the filing fees or the cost to prepare the clerk’s record, on
June 17, 2015, we suspended the appellate deadlines and ordered Appellant to file a docketing
statement, and pay the filing fees and the costs to prepare the appellate record. On June 26,
2015, Appellant paid the $195.00 filing fee.
        Our June 17, 2015 order is satisfied in part; Appellant must comply with the order in full.
We reinstate the appellate deadlines. The appellate record is due within THIRTY DAYS of the
date of this order. See TEX. R. APP. P. 35.1; id. R. 2.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court